453



         OFFICE   OF THE ATTORNEY GENERAL   OF TEXAS
                             AUSTIN


Q-   c. MANN
*-M-




    Honorable fa!mm B. Kilday,
    rotor Transportation Divlrlon
    Railroad Conmirrioa of Taxar
    Austin, Tsar




                         h the orntral point In
                       ontgomerp VarQ k Company,
                       a to lraea on4 oparata a
                        traneportation of ita
          oataloguae rraa such oentrol point to
          rvrry poet ofiior within thr Qfetriotr
          At raoh of thr post ofiioaa within @
          dttriot,  Montgomery Yard L Company,
          Iao,, wlll~uail aatalogtmr to. thr mr-
Bonoreble Jams     B. Kllday,   psgr 2


    8On8 within the eree eerrrd by each poet
    offloe without any charge being made to
    the persons to whom tha ooteloeues will
    be mailed. Thr trucks uasd In delloer-
    lne the oatalogues  within a dietriot will
    be operated by drlters who ora In the em-
    ploy end under the eole aupervlelon of
    ?UontgomeryWard & Company, Inc. A oopy
    of the lease egrssmsnt to be executed by
    )lontgomery Ward & Company, Ino., and the
    OWner8 Of thr'truoke used In the80 d8-
    llY8rle8 18 herrto attaohed.
          *Be are elao attaching hsr8to a copy
    Of the emplO~e~t OOntraOt t0 be ~8ed by
    Montgomery VJerd&.Compeny, Ino., In hlr-
    1% drivers to operate truokr ullrd in the
    aborr darorlbed de.llYrrls8.

           Va    reepaotfully eubmlt to th8 At-
     tarnay Censrel'ior an opinion and a rul-
     lng thereon the following queetlon of lerr
          *Aaeumlng that Montgomery W&d k
     Company (1) Use8 the laaaad truck8 for
     doliterlng oataloguse, and (2) doe8 not
     use the i0.9.90a truoks for any purpose
     for whloh it make-8any ohargr agalnat
     anyone, u&or euoh conditions, and In
     oompllenoe with the tarma of the truok
     lease hereto attached, ~111 the opera-
     tion of euoh leaeed.truOks oonatltute
     an operation or thr.lenaad truoks for
     coapen8atIon and hlrr within the meen-
     lllgor the T8raq motor Carrier8 Aot9*
           The propoasd learr iorm read8;ln       part,     a8
follow8n
          Vhe Owner hereby leases to'the Leaerr
     the rollowing truck with motor sad rrrlal
     maabare a8 fOiiOW8t'

           lGske or Tfuok~        Motor No:   Ssilal      nor

                                  .
Ronoreblo ftme8        &     Kllday, peer      )



     to be used by thr Lesaer in the delivery
     of ootalo&a owued by Lessee iron
     Texee, to all point8 bnd places e-upon
     the routs sheet.8furnished by Laease et-
     teohed hereto, end ele.nedby both pert168
     hereto for the purpoee or Identlflontlon.
     This lease shell be in foroe for euoh period
     (18my be reasonably neoeeeerf for the Le8ner
     to ooiiplrtrsuch driirery, ooiimsnolngon or
     about                   1940, and terainrrtlng
     upon the return or said  truck to tha Ovmar’r


          *L6seee agree8 to pay Owner a8 rrntal
     for tha Il8a Of said traOl;the 8U& Oi
                    ($           1 Doller8 may,
     said truck to be lrased a mlnimm period or
     on6 day, but not to exceed tan days. For
     each partial day's usa by Lames or aald
     truok       in exce6~     of   one day,       said   rental
     shell be prorated. It le undaretood that
     the rentel'3e paid only for th.aute of mid
     truok, end that L8esee will furnI8h end paf
     ror all geeollnr, oil and grease required
     for the operation or 8aId truok during the
     period orthi8 lee80:
          *During the term of thI8 lease, Lresee
     8han  haw complete and rull oontrol, po8ee88lon
     and use ot said truok in’the    8am6 manner a# If
     teaaeo were the owner therrof.~    It Is undat-
     atood and egreed,thet es14 truck shall be
     oparnted only by drirers who are employed and
                     and the said QrlYera shall br
     paid by LeII'eee,
     uqdar the eole oontrol and supertlrlon of
     Leeaee, and Owner shell zieltheraxsrolse nor
     attempt to lreroler any oontrol or suportlslon
     M;;80eYor of,8u~oh,,~it4r8   or the leasrd  aqaip-
             .




                                                                   c
BoBorsbl4 J43448)L.xiid6y, pagr &


       proprrty damagea 8UffOr4d by third par8OM
       a8 a result 0r the operation by Lo8444 of
       raid truok.
               Wwner   atjreesend werrenta that said
       truok la in good condition and repair, ire4
       from all neohenioel dafsota, end 8uitebla
       foF Lessee's uao in the delivery of oatalog4
       as 4rore4aid. her    further agree8 that
       8afd tmok Is duly lloenaed end rsglstered
       ea requlrcd by any applicable law or oity
       ordInnnoe, and that all reglrtratlon fee4
       end state and oltf 1104n84 tax44 raqulr44
       far the operation or th4 truck have been
       paid.
            *Ovn8r and L48aee agree and understand
       that thi8 lnetrument oontsin8 the entire
       oontraot of the parties with rrforenoe to
       th4 lea44 and operation of the eala truok
       h4reInberore 4080rib4a.fl
           X8 are uneble to arrive at the legal efreot
or the heretofors quoted lee80 foI?nas‘ to Ite general
applIeetlon. It could well be that the operation or
e truok under the eel4 leeae form in one inatenor
would have the sffeot of renderIn& the Uotor Carrier
Lew inapplloable, while in another instanoo end under
thr same lee88 form, th4 operation of th4 truok w@Uld
be ~eubjcot to the prml4Ions of the Motor CarrIm Low.
In any event, St would be necessary to,eaoertaia the
faOt8 end olroamatenoas leeding to thr meking or eeoh
particular leee4, a8 well a8 the fact8 and olroumetenorr
relating to the,operatlon,thereundar in order~.todeter-
nln4 wh4ther or not the Motor Carrier Law I8'epplloable
thrreto. In thl8 oonn4otlon 864 AIId4r80aB    Oleyt0n and
Company 18. State,  62 9. N..f~d) 107 an4 82 6. IV..(2d)



                         O-1855,
94l.
          w4 call yo0.r att4ntlon t0 our oplnlona No86
O-1221, o-1401 and          whloh are in:lOOOr 4with
oar holding hart.
                                                                   4




           Vo are, thardora, unsbla to pasa apon the
question of whether or not the opsrstlon of said
lraaod tNaka will COn8tltUt@ an oparatioa Of the
lrasod traakr  for compensation and hire nit&in thr
moaalng of tha Toras Motor Carrier Lau.
                               ‘loam rorf truly
                        ATToRRrn asrnmu    OB TExA3




                                          A8818tant
                                          -iR. Lads




        AF'PROVED~   2, 1940

 .




                                                        APPR
                                                       n OPINION

                                                       =OY?   .r   -